136 Nev., Advance Opinion 21
                        IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MA1TER OF THE WILLIAM J.                         No. 76582
                 RAGGIO FAMILY TRUST.

                 DALE CHECKET RAGGIO,
                 INDIVIDUALLY AND AS TRUSTEE OF
                 THE MARITAL DEDUCTION PORTION                            FILED
                 AND CREDIT SHARE OF THE
                 WILLIAM J. RAGGIO FAMILY TRUST,                          APR 0 9 2020
                 Petitioner,                                             EL         A. BROW

                 vs.                                                                 Er
                                                                              DEPUTY CLERK
                 THE SECOND JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF
                 WASHOE; AND THE HONORABLE
                 DAVID A. HARDY, DISTRICT JUDGE,
                 Respondents,
                   and
                 LESLIE RAGGIO RIGHETTI; AND
                 TRACY RAGGIO CHEW, CO-
                 TRUSTEES OF THE WILLIAM J.
                 RAGGIO AND DOROTHY B. RAGGIO
                 TRUST UNDER AGREEMENT DATED
                 JANUARY 27, 1998, AS DECANTED
                 AND VESTED REMAINDERMEN OF
                 THE MARITAL DEDUCTION TRUST
                 PORTION OF THE WILLIAM J.
                 RAGGIO FAMILY TRUST,
                 Real Parties in Interest.



                             Original petition for a writ of mandamus or, alternatively,
                 prohibition, challenging a district court order compelling discovery.
                             Petition granted.




SUPREME COURT
     OF
    NEVADA

01 1947A   Geo
                                                                                 79-04in
                Holland & Hart LLP and Frank Z. LaForge, Tamara Reid, and J. Robert
                Smith, Reno; Echeverria Law Office and John P. Echeverria, Reno,
                for Petitioner.

                Maupin, Cox & LeGoy and G. Barton Mowry and Enrique R. Schaerer,
                Reno,
                for Real Party in Interest Leslie Raggio Righetti.

                Michael A. Rosenauer, Ltd., and Michael A. Rosenauer, Reno,
                for Real Party in Interest Tracy Raggio Chew.




                BEFORE THE COURT EN BANC.1


                                                 OPINION

                By the Court, HARDESTY, J.:
                            In this original writ petition, we must determine whether
                language in a trust instrument that allows a trustee to pay "as much of the
                principal of the Trust as the Trustee, in the Trustee's discretion, shall deem
                necessary for the proper support, care, and maintenance" of the beneficiary
                imposes an obligation on the trustee to consider the beneficiary's other
                assets. We hold that neither the trust instrument nor Nevada trust law
                requires the trustee to consider the beneficiary's other assets before making
                distributions from the trust. Because discovery relating to those other
                assets is irrelevant to the claim that the trustee breached her fiduciary
                duties, we grant petitioner Dale Checket Raggio's petition for writ relief.




                     1The  Honorable Ron D. Parraguirre, Justice, voluntarily recused
                himself from participation in the decision in this matter.
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      2
                                          FACTS AND PROCEDURAL HISTORY
                                  In 2007, William J. Raggio created the William J. Raggio Trust
                      (Raggio Trust). It provided that, upon his death, the Raggio Trust would
                      split into two subtrusts, the Marital Deduction Trust (Marital Trust) and
                      the Credit Shelter Trust. Both subtrusts would be for the benefit of his
                      second wife, petitioner Dale Checket Raggio, and detail support for Dale
                      that allows the trustee to pay as much of the principal of the trust "as the
                      Trustee, in the Trustee's discretion, shall deem necessary for the proper
                      support, care, and maintenance" of Dale. The Raggio Trust named Dale
                      both the trustee and life beneficiary of the subtrusts. William Raggio's two
                      daughters from a previous marriage, respondents Leslie Righetti and Tracy
                      Chew (collectively, Righetti), were named as remainder beneficiaries of the
                      Marital Trust. Dale's grandchildren from her previous marriage are the
                      remainder beneficiaries of the Credit Shelter Trust.
                                  In 2015, after William Raggio had died, Righetti sued Dale for
                      breach of trust and breach of fiduciary duties as trustee of the Marital
                      Trust. Righetti alleged that Dale, as trustee, improperly distributed funds
                      solely from the Marital Trust, thereby intentionally depleting Righetti's
                      remainder interest in the Marital Trust. Righetti argued that Dale seeks
                      to preserve her grandchildren's remainder interest in the Credit Shelter
                      Trust and that she breached her fiduciary duties, particularly her duties of
                      good faith, loyalty, and impartiality, by drawing solely from the Marital
                      Trust. Righetti also alleged that Dale breached the Marital Trust by paying
                      herself distributions in amounts that were more than necessary and proper
                      for her support, care, and maintenance. Consequently, Righetti sought
                      discovery of Dale's accounting and distributions of the Credit Shelter Trust
                      to prove these claims.

SUPREME COURT
        OF
     NEVADA


             -tails
                                                           3
(0) 1947A
                            Dale objected to the discovery requests because they were not
                reasonably calculated to lead to discovery of admissible evidence and
                Righetti was not a beneficiary of the Credit Shelter Trust. Dale also filed a
                motion for partial summary judgment. She argued that the probate
                commissioner's resolution of a prior petition precluded Righetti's arguments
                that Dale is obligated to proportionally spend down the assets of the Credit
                Shelter Trust and that Righetti is entitled to an accounting of the Credit
                Shelter Trust. Righetti opposed summary judgment and filed a motion to
                compel discovery, arguing that issue and claim preclusion did not apply.
                Righetti further argued that the terms of the Marital Trust, particularly the
                language "necessary for the proper support, care, and maintenance," fell
                within the exception of NRS 163.4175, which meant that Dale had an
                obligation to consider her other sources of income and resources before
                making support distributions to herself. In response, Dale argued that
                neither NRS 163.4175 nor the trust itself requires her to consider the Credit
                Shelter Trust, or any of her other assets, before making distributions from
                the Marital Trust as trustee.
                            The probate commissioner recommended denying Dale's motion
                for partial summary judgment because issue and claim preclusion did not
                apply, and the commissioner also recommended that Righetes motion to
                compel discovery be held in abeyance, pending affirmance by the district
                court. At a hearing on the matter, Dales counsel argued that while Dale
                owed Righetti "an accounting and a determination as to whether or not the
                spending of the marital trust is appropriate," Righetti was not entitled to
                an accounting of a trust to which she was not a beneficiary. The district
                court inquired into how an evaluation of Dales "discretionary choice to
                support herself from one trust . . . [could] be measured without reference to

SUPREME COURT
        OF
     NEVADA

                                                     4
(0) 1947A
                     how shes also supported elsewhere." Dale's counsel argued that the
                     trustee's discretion is measured by the intent of the settlor of the trust, and
                     that because William Raggio "did not express an intent on that," there is no
                     requirement under the trust or Nevada trust law to look at other sources of
                     income. The district court questioned whether "one of [William Raggio's]
                     implicit intents was to preserve some trust corpus . . . for the benefit of his
                     two daughters and not exhaust the bypass trust in favor of preserving the
                     credit shelter trust." Dales counsel denied that there was any such intent
                     evident in the trust instrument.
                                 The district court focused on the meaning of "necessary for the
                     proper support, care, and maintenance," asking hypothetically, "[ilf theres
                     a mountain of gold behind her but we don't get to see that mountain, how
                     can we understand that her invasion of principal is necessary? It's
                     necessary only because of something." Dales counsel argued that whether
                     a distribution is "necessarf depends on Dale's standard of living when her
                     husband was alive. Righetti's counsel, on the other hand, argued that
                     "necessary" refers to Dale's other resources and assets and whether she
                     needs the money.
                                 Following the hearing, the district court denied Dale's partial
                     summary judgment request, reasoning that
                                 [i]ntegral to the present claims is whether the trustees
                                 discretionary principal distributions from the marital
                                 deduction trust were "necessary" and "proper." The vested
                                 remainder beneficiaries are entitled to examine the need and
                                 propriety of the trustees decision to withdraw principal from
                                 the marital deduction trust by reference to other trust and non-
                                 trust resources available for the trustees necessary and proper
                                 support. It appears possible this [c]ourt cannot determine what
                                 is necessary and proper without a complete understanding of
                                 the trustee's circumstances, to include standard of living and
                                 supportive resources beyond the marital deduction trust.
SUPREME COURT
        OF
     NEVADA
                                                           5
(0) 1947A    4BOX,


                                    MEE                               IMIMENIE [1
Shortly thereafter, the district court granted Righetti's renewed motion to
compel discovery of the accounting and distributions of the Credit Shelter
Trust, finding that the requested discovery was relevant to the subject
matter and reasonably calculated to lead to the discovery of admissible
evidence.
              Dale filed the instant petition seeking a writ of prohibition or,
alternatively, mandamus. Dale argues that the district court's discovery
order was improper as a matter of law and asks us to vacate the district
court's order compelling discovery.
                                DISCUSSION
We exercise our discretion to entertain Dale's petition for a writ of prohibition
              Writ relief is an extraordinary remedy that is only available if
a petitioner does not have "a plain, speedy and adequate remedy in the
ordinary course of law." NRS 34.330; see Club Vista Fin. Servs., LLC v.
Eighth Judicial Dist. Court, 128 Nev. 224, 228, 276 P.3d 246, 249 (2012).
"[T] he issuance of a writ of mandamus or prohibition is purely discretionary
with this court." Wynn Resorts, Ltd. v. Eighth Judicial Dist. Court, 133 Nev.
369, 373, 399 P.3d 334, 340-41 (2017) (alteration in original) (internal
quotation marks omitted). A writ of prohibition is the proper remedy to
prohibit the district court from compelling a party to disclose privileged or
irrelevant discovery. See id. at 374, 399 P.3d at 341; see also NRS 34.320;
Toll v. Wilson, 135 Nev., Adv. Op. 58, 453 P.3d 1215, 1217 n.1 (2019) ("A
writ of prohibition is appropriate when the relief is to arrest the proceedings
and prohibit some exercise of judicial function." (internal quotation marks
omitted)).2


     According1y, we deny Dales alternative request for a writ of
      2

mandamus.


                                       6
                             Although we generally decline to review a discovery order
                through a petition for extraordinary relief, we may exercise our discretion
                to do so if the challenged discovery order is likely to cause irreparable harm
                and a later appeal would not effectively remedy an improper disclosure of
                information. Club Vista, 128 Nev. at 228, 276 P.3d at 249. Here, the
                discovery order implicates Dales privacy interests as the district court
                concluded it needed to review her "standard of living and supportive
                resources beyond the marital deduction trust" to determine if the
                distributions were necessary and proper. If the discovery permitted by the
                district court is legally irrelevant, a later appeal would not remedy the
                improper disclosure of the information. See Schlatter v. Eighth Judicial
                Dist. Court, 93 Nev. 189, 192, 561 P.2d 1342, 1344 (1977) (finding that it
                was an irreparable "invasion into a litigant's private affairs to order
                discovery of information without regard to relevancy). We thus exercise our
                discretion to entertain this petition.
                The terms "necessaiy" and "propee do not sufficiently trigger the exception
                of NRS 163.4175
                            Dale argues that neither Nevada trust law nor the terms of the
                trust instrument itself impose an obligation on her to consider her other
                assets before making trust distributions. She argues that the order
                compelling discovery of the Credit Shelter Trust accounting and
                distributions is thus contrary to Nevada trust law and we should issue a
                writ of prohibition arresting said discovery. Righetti contends that the
                district court properly ordered discovery of the Credit Shelter Trust
                accounting and distributions because Dales distributions from that trust
                are relevant to the claims of breach of trust and breach of fiduciary duties.
                            Parties may obtain discovery regarding any nonprivileged
                matter "which is relevant to the subject matter involved in the pending
SUPREME COURT
        OF
     NEVADA
                                                         7
(0) )9(17A


                                                             '

                                                                   N
action." NRCP 26(b)(1) (2008).3 Generally, a district court's ruling on
discovery matters is within its sound discretion and will not be disturbed
absent a clear abuse of that discretion. Club Vista, 128 Nev. at 228, 276
P.3d at 249. But the interpretation of NRS 163.4175, which informs
whether the accounting and distribution records of the Credit Shelter Trust
are relevant to Righetti's breach of fiduciary duty claims, is a question of
law that we review de novo. See In re W.N. Connell & Marjorie T. Connell
Living Tr., 133 Nev. 137, 139, 393 P.3d 1090, 1092 (2017) (examining trust
interpretation de novo).
             The narrow question before us is whether Dale, as trustee, has
an obligation to consider other assets, including those in the Credit Shelter
Trust, before making distributions to herself, as beneficiary, from the
Marital Trust. We conclude she does not. NRS 163.4175 states, le]xcept
as otherwise provided in the trust instrument, the trustee is not required to
consider a beneficiary's assets or resources in determining whether to make
a distribution of trust assets." Thus, Nevada trust law does not obligate a
trustee to consider other assets or resources before making a distribution
unless the trust instrument itself sets forth such a requirement.
Accordingly, to determine whether Dale has such an obligation, we must
look to the language of the trust instrument.




      3The   Nevada Rules of Civil Procedure were recently amended, and the
amendments became effective on March 1, 2019. See ADKT 522 (Order
Amending the Rules of Civil Procedure, The Rules of Appellate Procedure,
and the Nevada Electronic Filing and Conversion Rules, Dec. 31, 2018).
Because this case predates the effective date of the amendments to the civil
procedure rules, we cite to the 2008 version of NRCP 26 in effect at the time
of this action.


                                     8
                                 Section 5.1 of the Marital Trust states, in relevant part, that
                    the trustee "shall pay to or apply for the benefit of [Dale] as much of the
                    principal of the Trust as the Trustee, in the Trustees discretion, shall deem
                    necessary for the proper support, care, and maintenance of Dale. Both
                    Dale and Righetti argue that the term "necessary" is the focal point for our
                    inquiry, and they offer two conflicting interpretations of it. Dale interprets
                    "necessary" as referring only to the amount of disbursement needed for her
                    "proper support, care, and maintenance," without regard to her other assets.
                    Righetti, on the other hand, interprets "necessary" as creating a threshold
                    of financial need.    Under this interpretation, Dale, as trustee, cannot
                    distribute trust funds unless she can first show that without the trust
                    distributions, she could not provide for her own "support, care, and
                    maintenance." Righetti argues that the relevant discovery inquiry in
                    determining whether a distribution is "necessary" to Dale is to determine
                    what other financial means she has for her support, care, and maintenance.
                                The district court appears to have adopted Righetti's
                    interpretation of "necessary," in that it creates a threshold of financial need.
                    The district court determined that it "cannot determine what is necessary
                    and proper without a complete understanding of the trustees
                    circumstances, to include standard of living and supportive resources
                    beyond the marital deduction trust." We conclude that this determination
                    was clearly erroneous for several reasons.
                                First, evident from the instrument itself, a fair and reasonable
                    interpretation of the text as a whole shows William Raggio did not restrict
                    Dale's discretion and require that she consider her other assets before
                    making distributions. We "construe [] trusts in a manner effecting the
                    apparent intent of the settlor." Hannam v. Brown, 114 Nev. 350, 356, 956

SUPREME COURT
      OF
    NEVADA
                                                          9
(0) 1947A 01110..
                        P.2d 794, 798 (1998); see Jonathan M. Purver, Annotation, Propriety of
                        Considering Beneficiary's Other Means Under Trust Provision Authorizing
                       Invasion of Principal for Beneficiary's Support, 41 A.L.R.3d 255, 262-63
                       (1972). In determining the settlor's intent, "we employ contract principles,
                       including determining the intentions of the settlor by considering [the trust]
                       as a whole, and favoring the most fair and reasonable interpretation of the
                       trust's language." In re W.N. Connell & Marjorie T. Connell Living Tr., 134
                       Nev. 613, 616, 426 P.3d 599, 602 (2018) (alteration in original) (internal
                       quotation marks and citation omitted). Article 8.1(a), which details Dale's
                       "powers" as trustee, states "[iln the event any of such powers or discretion"
                       in the agreement are inconsistent with NRS 163.265 to NRS 163.410, "the
                       most liberal [interpretation] shall control to give the greatest latitude and
                       discretion to the Trustee." (Emphases added.) Section 5.1, which details
                       Dale's authority for the administration and distribution from the Marital
                       Trust, provides that Dale may distribute "as much of the principal of the
                       Trust as [Dale], in [her] discretion, shall deem necessary for the proper
                       support, care, and maintenance" of Dale. (Emphasis added.) It is evident
                       from this language that William Raggio intended Dale to have discretion in
                       making distributions and did not invoke NRS 163.4175s exception by
                       requiring Dale first consider her other income or resources. See President,
                       Dirs. & Co. of Farmers Bank of Del. v. Del. Tr. Co., 95 A.2d 45, 47 (Del. Ch.
                       1953) (determining that settlor's knowledge of beneficiary's assets
                       demonstrated that settlor did not intend to employ language of condition
                       when creating a support provision in a will).
                                   Moreover, the district court's reading is contrary to the other
                       provisions of the trust instrument itself. In contrast to Section 5.1s
                       discretionary language, Section 6.4, which covers the administration and

SUPREME COURT
        OF
     NEVADA
                                                           10
(0) I947A    AD.



                   I
                                     t.   :kat
                    distribution to the living issue of a grandson, provides that Dale shall pay
                    such amounts that "[Dale], in [her} discretion, shall deem necessary for
                    their proper support . . . after taking into consideration . . . any other income
                    or resources of such issue known to" Dale. This language exhibits that
                    William Raggio understood how to restrict Dale's authority as trustee in the
                    manner Righetti asks us to read into Section 5.1, but he deliberately chose
                    not to limit Dales discretion in that regard with respect to the Marital
                    Trust. Accordingly, as we consider the trust as a whole to determine the
                    most fair and reasonable interpretation of Section 5.1, we determine the
                    trust instrument does not invoke NRS 163.4175s exception, and therefore,
                    Dale is not required to consider her assets or resources to make
                    distributions from the trust assets.4
                                We thus conclude that the district court's interpretation is
                    contrary to NRS 163.4175, which requires trustees to consider other assets
                    only if the trust instrument itself invokes the exception. The district court
                    should have begun its analysis from the position that Dale was not obligated
                    to consider her other assets or resources before making a distribution unless
                    the exception was invoked. Instead, the district court disregarded NRS
                    163.4175 and began evaluating whether one of William Raggio's "implicit
                    intents was to preserve some trust corpus . . . for the benefit of his two
                    daughters and not exhaust the bypass trust in favor of preserving the credit


                          4Righetti   relies heavily in her briefs and argument before us on
                    Restatement (Third) of Trusts § 50 cmt. e (Am. Law Inst. 2003) (detailing
                    that where the trust instrument does not address the question, there is a
                    presumption that a trustee must take a beneficiary's other resources into
                    account in determining whether and in what amounts distributions are to
                    be made). We conclude that Righetti's argument is without merit. Based
                    on the plain language of the statute, it is apparent that the Legislature
                    rejected this presumption when it enacted NRS 163.4175.
SUPREME COURT
       OF
    NEVADA
                                                         11
(0) I 947A clabia



                    RUM
                   shelter trust." NRS 163.4175 clearly provides that, if a settlor wants
                   trustees to consider a beneficiary's other assets, the settlor must so state in
                   the trust instrument. We cannot infer an exception to NRS 163.4175 based
                   solely on the terms "necessary" and "proper" in the trust instrument, as
                   those terms appear frequently in trusts but their meanings depend on the
                   circumstances and text of the instruments. See, e.g., Del. Tr. Co., 95 A.2d
                   at 47 (holding that "upon a full reading of the will in the light of the
                   surrounding circumstances . . . [the term "necessary" was] not language of
                   condition [,] but [rather, was] language fixing the standard by which the
                   trustee is to exercise its discretion in determining the amount to be spent").
                   Rather, it must be clear from the trust as a whole that the settlor's intent
                   is to require the trustee to consider other assets. William Raggio did not
                   express that intent.
                               Therefore, we conclude the district court erred as a matter of
                   law in compelling discovery of the accounting and distributions of the Credit
                   Shelter Trust. Neither NRS 163.4175 nor the Raggio Trust requires Dale
                   to consider her other assets in making distributions from the Marital Trust,
                   and thus, information about those assets is irrelevant.5
                                                  CONCLUSION
                               Because the district court erred when it compelled the
                   production of irrelevant information, we grant Dales petition for writ relief
                   and direct the clerk of this court to issue a writ of prohibition directing the



                         5Because    we conclude that neither Nevada law nor the trust
                   instrument requires a consideration of Dales other assets, Righetti's
                   argument over the proportionate spend-down between the two trusts is also
                   without merit. Dale, as a trustee, is not required to consider her other
                   assets, which necessarily includes the assets of the Credit Shelter Trust and
                   the distributions made from it.
SUPREME COURT
      OF
    NEVADA
                                                        12
(0) 1947A 4411).



                                                                     11
                district court to vacate its order compelling discovery of the accounting and
                distributions of the Credit Shelter Trust.




                                                                                   J.
                                                   Hardesty


                We concur:




                Stiglich




                Silver




SUPREME COURT
         OF
      NEVADA
                                                     13
({); 1947A


                                                                                        4tt.   jri
                   •
                 CADISH, J., with whom PICKERING, C.J., agrees, dissenting:
                             I do not believe the instant writ petition meets the standard to
                 warrant our discretionary review, and I therefore dissent. Dale filed the
                 instant petition for writ of prohibition or mandamus to challenge a
                 discovery order entered by the district court. The majority correctly notes
                 that we generally decline to review discovery orders through such a petition,
                 but that we may do so "if the challenged discovery order is likely to cause
                 irreparable harm and a later appeal would not effectively remedy an
                 improper disclosure of information." Majority op. at 7 (emphasis added)
                 (citing Club Vista Fin. Servs., LLC v. Eighth Judicial Dist. Court, 128 Nev.
                 224, 228, 276 P.3d 246, 249 (2012)). The majority then states, in conclusory
                 fashion, that a later appeal would not remedy the disclosure here if the
                 discovery were later determined to be inappropriate and chooses to exercise
                 its discretion to entertain the petition. The majority, however, makes no
                 determination that the challenged discovery order is likely to cause
                 irreparable harm, as required by the very standard it states. Indeed, Dale
                 has made no showing of a likelihood of irreparable injury, having
                 acknowledged that the requested discovery would not result in the
                 disclosure of any privileged information, and failed to demonstrate any
                 particular harm if the records were to be disclosed.
                             Moreover, the majority identifies the key question before it as
                 "whether Dale, as trustee, has an obligation to consider other assets,
                 including those in the Credit Shelter Trust, before making distributions to
                 herself, as beneficiary, from the Marital Trust." Majority op. at 8. However,
                 the district court in this case has not yet made a final ruling on this issue,




SUPREME COURT
      OF
   NEVADA


(0) 1947A ASY.
and thus it is not proper for this courfs consideration in the context of this
interlocutory writ proceeding.1 See Smith v. Eighth Judicial Dist. Court,
107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (setting forth scope of
prohibition and mandamus and observing that both are "purely
discretionary" with this court). Issuing an opinion on this issue at this point
is contrary to our general practice of ruling on issues only after the district
court has had the opportunity to fully analyze and reach its own conclusion
on them, particularly since the majority's conclusion rests on its factual
determination of the trustor's intent. Archon Corp. v. Eighth Judicial Dist.
Court, 133 Nev. 816, 823, 407 P.3d 702, 708 (2017) (To efficiently and
thoughtfully resolve such an important issue of law demands a well-
developed district court record, including legal positions fully argued by the
parties and a merits-based decision by the district court judge."); see Round
Hill Gen. Improvement Dist. v. Newman, 97 Nev. 601, 604, 637 P.2d 534,
536 (1981) (explaining that "an appellate court is not an appropriate forum
in which to resolve disputed questions of face).
             For these reasons, I would decline to consider writ relief in the
instant case, and I therefore respectfully dissent.




I concur:


                                 C.J.



      1The   district court denied Dale's motion for partial summary
judgment, which left the issue to be finally resolved at the time of trial. The
instant petition challenges only the discovery order entered by the district
court, not the order denying the partial summary judgment motion.


                                        2